ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 08/31/2021. 
Claims 1, 3-6 are presently pending and active (claims 1, 3 are independent claims). 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lei Yu on 10/19/2021 and 10/20/2021.
The application has been amended as follows: 
	In the claims:

Claim 1 (currently amended): A plasma chemical vapor deposition microwave resonant cavity, wherein the microwave resonant cavity comprises a rotary body formed by intersection and truncation of two oppositely disposed cones joined together at the truncation, and each of the cones is generated by rotation of an isosceles triangle about an axis of the isosceles triangle which passes through an apex of the isosceles triangle, the rotary body comprises an upper cavity 

Claim 3 (currently amended): A plasma chemical vapor deposition reactor, the reactor comprising: a microwave coupling mechanism, a dielectric window, a substrate holder, a tuning mechanism, an air inlet hole and outlet holes, and a microwave resonant cavity; wherein the microwave coupling mechanism is a coaxial probe antenna or a coaxial circumferential antenna; the tuning mechanism is a frequency tuning plate; the microwave resonant cavity comprises a rotary body formed by intersection and truncation of two oppositely disposed cones joined together at the truncation, and each of the cones is generated by rotation of an isosceles triangle about an axis of the isosceles triangle which passes through an apex of the isosceles triangle, the rotary body comprises an upper cavity and a lower cavity; a base of each of the isosceles triangles is 245± 5 mm; a base angle of each of the isosceles triangles is 50°; base lengths of the two isosceles triangles are equal; a distance between centroids of an upper and a lower isosceles triangles is 0~4/5λ.

Claim 4 (currently amended): The plasma chemical vapor deposition reactor as recited in claim 3, wherein bases of two isosceles triangles forming the microwave resonant cavity are equal in length; a top of an upper cavity is provided with the coaxial probe coupling antenna; a bottom of a lower cavity is provided with a the frequency tuning plate; a foot of a quartz bell-jar dielectric window is placed on the frequency tuning plate; a top contour of the quartz bell-jar 

Claim 5 (currently amended): The plasma chemical vapor deposition reactor, as recited in claim 3, wherein a first base of one of isosceles triangles forming an upper cavity is longer than a second base of one of isosceles triangles forming the lower cavity; a top of the upper cavity is provided with the coaxial circumferential coupling antenna; an inner side of the top of the upper cavity is provided with a quartz ring dielectric window adapted to the coaxial circumferential coupling antenna; in a center of the coaxial circumferential coupling antenna is an air inlet running through the microwave resonant cavity; a bottom of the lower cavity is provided with the frequency tuning plate; a substrate holder is set in a middle of frequency tuning plate, and the frequency tuning plate is provided with two air outlets on both sides of the substrate holder.

Claim 6 (currently amended): The plasma chemical vapor deposition reactor, as recited in claim 3, wherein a base of one of isosceles triangles forming an upper cavity is shorter than a base of one of isosceles triangles forming a lower cavity; a top of the upper cavity is provided with the coaxial probe coupling antenna; a quartz plate dielectric window is horizontally set in a middle part of the upper cavity; an air inlet is given at the upper cavity wall below the quartz plate dielectric window; the frequency tuning plate is set at a bottom of the lower cavity; a substrate holder is set in a middle of the frequency tuning plate; two air outlets on both sides of the substrate holder are given in the frequency tuning plate, and a total air outlet is given at the bottom of the lower cavity.
Allowable Subject Matter
Claims 1, 3-6 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 - Closest prior art of record (viz. Brandon, Bayliss, Engelhardt) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations " wherein the microwave resonant cavity comprises a rotary body formed by intersection and truncation of two oppositely disposed cones joined together at the truncation, and each of the cones is generated by rotation of an isosceles triangle about an axis of the isosceles triangle which passes through an apex of the isosceles triangle, the rotary body comprises an upper cavity (1) and a lower cavity (2); a base of each of the isosceles triangles is 2nλ~ (2n+0.5) λ, where n is an integer and λ is a microwave wavelength; a base angle of each of the isosceles triangles is 50°~75°; base lengths of the two isosceles triangles are equal or have an nλ difference; a distance between centroids of an upper and a lower isosceles triangles is 0~4/5λ”, in the context of other limitations of the claim. Applicant’s remarks (pages 6-10) dated 08/31/2021 are also relevant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Stralen et al (US 2013/0125817) teach a plasma deposition apparatus comprising a resonator cavity 2, 5 (Fig. 1 and 0018) that includes an annular element 12 (0024) but do not oppositely disposed cones joined together at the truncation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959. The examiner can normally be reached Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716